                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


 QUAVOTIS HARRIS,                             )
                                              )
                      Plaintiff,              )
                                              )
 vs.                                          )   Case No. 18-CV-1439-NJR-MAB
                                              )
 JOHN BALDWIN, ANGELA CRAIN,                  )
 JOHN TROST, and JONATHAN                     )
 HOFFMAN,                                     )
                                              )
                      Defendants.             )


                         MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

       This matter is before the Court on the Report and Recommendation of United

States Magistrate Judge Mark A. Beatty (Doc. 66), which recommends denial of the

Motion for Preliminary Injunction filed by Plaintiff Quavotis Harris (“Harris”) (Doc. 7).

       Harris, an inmate in the Illinois Department of Corrections (“IDOC”), filed this pro

se lawsuit pursuant to 42 U.S.C. § 1983. Harris’s right leg has been amputated above his

knee, and his left leg has a rod from hip to knee (Doc. 1). Harris alleges that the showers

at Menard Correctional Center, where he is currently housed, are not handicap accessible,

and no one has responded to his complaints (Id.). Harris alleges that, in June 2017, he fell

in the showers and injured his head and back due to the lack of non-slip mats, grab bars,

and assistive devices (Id.). Harris also alleges that the cells are not handicap accessible

and that he has not been provided with an assistive device, such as a cane or a crutch

(Id.). Harris asks the Court to “stop this treatment and bring up to date the ADA


                                    Page 1 of 3
accessibility of the facility” (Id. at p. 12).

       Harris proceeds on the following three counts:

       Count 1-        Eighth Amendment deliberate indifference claim against
                       John Trost and Angela Crain for refusing to ensure that he
                       had adequate medical devices and/or pain medication;

       Count 2-        Americans with Disabilities Act (“ADA”) and/or the
                       Rehabilitation Act claim against John Baldwin, in his official
                       capacity as Director of the IDOC, for not providing Harris
                       with accommodations permitting him to shower on the same
                       basis as other inmates; and

       Count 3-        First Amendment retaliation claim against Jonathan Hoffman
                       for refusing to allow Harris to shower on July 29, 2016, in
                       retaliation for Harris filing grievances and/or complaints.

(Doc. 6).

       The Court construed Harris’s complaint to contain a request for a preliminary

injunction (Doc. 6, p. 10). On January 11, 2019, Defendants filed a joint response in

opposition to the motion (Doc. 46). On February 21, 2019, Judge Beatty held a hearing on

the motion (Docs. 55 and 63). Harris, Dr. Mohammed Siddiqui, and Anthony Wells (the

ADA coordinator at Menard) all testified at the hearing regarding Harris’s current

accommodations.

       Following the hearing, Judge Beatty issued the Report and Recommendation

currently before the Court (Doc. 66). Objections to the Report and Recommendation were

due on or before March 28, 2019. See 28 U.S.C. § 626(b)(1); FED. R. CIV. P. 72(b)(2); SDIL-

LR73.1(b). No objections have been filed.

       Where timely objections are filed, this Court must undertake a de novo review of

the Report and Recommendation. 28 U.S.C. § 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-



                                        Page 2 of 3
LR 73.1(b); Harper v. City of Chicago Heights, 824 F. Supp. 786, 788 (N.D. Ill. 1993); see also

Govas v. Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). Where neither timely nor specific

objections to the Report and Recommendation are made, however, this Court need not

conduct a de novo review of the Report and Recommendation. See Thomas v. Arn, 474 U.S.

140 (1985). Instead, the Court should review the Report and Recommendation for clear

error. Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999). A judge may then

“accept, reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.” 28 U.S.C. § 636(b)(1).

       The Court has carefully reviewed Harris’s motion and Judge Beatty’s Report and

Recommendation for clear error. Following this review, the Court fully agrees with the

findings, analysis, and conclusions of Judge Beatty. Harris has failed to demonstrate that

preliminary injunctive relief is warranted and the Court finds insufficient justification for

such an “extraordinary and drastic remedy” at this time. Mazurek v. Armstrong, 520 U.S.

968, 972 (1997).

       Accordingly, the Court ADOPTS Judge Beatty’s Report and Recommendation

(Doc. 66) in its entirety and DENIES the Motion for Preliminary Injunction filed by

Plaintiff Quavotis Harris (Doc. 7).

       IT IS SO ORDERED.

       DATED: March 29, 2019


                                                    _____________________________
                                                    NANCY J. ROSENSTENGEL
                                                    United States District Judge




                                      Page 3 of 3
